        Case 1:21-cv-00796-BAM Document 11 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    MICHAEL GONZALES,                                  Case No. 1:21-cv-00796-BAM (PC)
10                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR EXTENSION OF TIME TO FILE
11               v.                                      AMENDED COMPLAINT
                                                         (ECF No. 9)
12    HARMON, et al.,
                                                         ORDER GRANTING MOTION TO SEND A
13                       Defendants.                     COPY OF INITIAL COMPLAINT TO
                                                         PLAINTIFF
14                                                       (ECF No. 10)
15                                                       THIRTY (30) DAY DEADLINE
16

17           Plaintiff Michael Gonzales (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19           On August 11, 2021, the Court issued a screening order finding that Plaintiff’s complaint

20   failed to state a cognizable claim for relief and directing Plaintiff to file a first amended complaint

21   or a notice of voluntary dismissal within thirty days. (ECF No. 8.)

22           Currently before the Court are Plaintiff’s motion for extension of time to file an amended

23   complaint and motion for a copy of the original complaint, filed September 16, 2021. (ECF Nos.

24   9, 10.) Plaintiff states that he has faced retaliation, including denial of law library access and the

25   ability to get a copy of the initial complaint screened by the Court. Plaintiff therefore requests an

26   extension of time to file his amended complaint as well as a copy of the original complaint.

27   Plaintiff states that he cannot amend any deficiencies in the original complaint without a copy of

28   it. (Id.)
                                                         1
       Case 1:21-cv-00796-BAM Document 11 Filed 09/21/21 Page 2 of 2


 1          Having considered the request, the Court finds good cause to grant the requested

 2   extension of time. Fed. R. Civ. P. 6(b). As Plaintiff has not specified the length of extension

 3   needed, the Court finds that an extension of thirty days is reasonable under the circumstances.

 4          As to his request for a copy of the original complaint, Plaintiff is reminded that the Court

 5   does not provide free copies of case documents to parties, even when a party is proceeding in

 6   forma pauperis. Ordinarily, the Clerk of Court charges $0.50 per page for copies of documents.

 7   The Court will make a one-time exception in this instance and will direct the Clerk’s Office to

 8   provide copies of the original complaint at no charge. However, Plaintiff is advised that any

 9   further copies will need to be paid for by Plaintiff and that it is his responsibility to maintain

10   copies of all documents submitted to the Court for filing.

11          Accordingly, it is HEREBY ORDERED that:

12          1. Plaintiff’s motion for extension of time to file amended complaint, (ECF No. 9), is

13               GRANTED;

14          2. Plaintiff’s motion for a copy of the original complaint, (ECF No. 10), is GRANTED;

15          3. The Clerk’s Office is directed to mail one (1) copy of the original complaint, filed

16               May 17, 2021, (ECF No. 1), to Plaintiff at his current mailing address;

17          4. The Clerk’s Office shall send Plaintiff a complaint form;

18          5. Within thirty (30) days from the date of service of this order, Plaintiff shall file a first

19               amended complaint curing the deficiencies identified by the Court’s August 11, 2021

20               screening order or file a notice of voluntary dismissal; and
21          6. If Plaintiff fails to comply with this order, this action will be dismissed for failure

22               to state a claim, failure to prosecute, and failure to obey a court order.

23
     IT IS SO ORDERED.
24

25      Dated:     September 21, 2021                           /s/ Barbara     A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
